Citation Nr: 1223444	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  09-42 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for degenerative changes of the lumbar spine, intervertebral disc spaces L2-3, L3-4, and L4-5.

2.  Entitlement to a disability rating in excess of 20 percent for right leg radiculopathy.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, Veteran's spouse
ATTORNEY FOR THE BOARD

C. R. dela Rosa, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1955 to August 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In February 2012 a Travel Board hearing was held before the undersigned Veterans Law Judge.  The transcript of that hearing is of record.  

In this case, recent VA medical records were added to the Veteran's electronic Virtual VA folder.  Because the current appeal includes records that are located only in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

Also, where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran reported at the hearing that he had to stop working at the age of 55 due to these service-connected disabilities.  Accordingly, the issue of TDIU has been raised.  

Finally, the Veteran raised the issue of service connection for hearing loss.  See BVA hearing transcript, p. 32.  As this matter has not yet been adjudicated by the RO, it is referred to the RO for the appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Low back

The Veteran seeks entitlement to a disability rating in excess of 40 percent for his service-connected degenerative changes of the lumbar spine, intervertebral disc spaces L2-3, L3-4, and L4-5.  

He avers that his back disability has worsened to the point of being unable to get out of a bed.  See February 2012 Board hearing transcript p. 3.  During the hearing, the Veteran also testified that he has had at least one urinary accident that he could recall.  Id. at pp. 14-15.  A March 2012 VA medical record, however, indicates that he denied bladder or bowel problems.  The Veteran and his spouse have also averred that his right leg has shortened due to his low back disability.  He testified that Dr. Lucas diagnosed him with atrophy of the right leg.  Id. at pp. 29-31.  VA medical records include a March 2012 report that the Veteran's back pain has become progressively worse.  

The Board acknowledges that VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159.  The duty to assist includes providing a thorough and contemporaneous medical examination to assess the current nature, extent, and severity of his disabilities.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997).  As the Veteran has claimed that his low back disability has worsened and as his last VA examination was in July 2008, the Board finds that another VA examination is warranted at this time.  

Right leg radiculopathy

The Veteran also seeks entitlement to a disability rating in excess of 20 percent for his service-connected right leg radiculopathy.  

He avers that his right leg has worsened to the point where he has to use his hands to raise his right leg off a step.  See February 2012 Board hearing transcript pp. 10-12.  The Veteran's spouse testified that the Veteran has been unstable on his feet and reported that his activities of daily living have decreased dramatically due to his right leg.  Id. at. p. 13.  VA medical records include a March 2012 report that the Veteran's right leg also gives out.  As the Veteran has claimed that his right leg disability has worsened and as his last VA examination was in July 2008, the Board finds that another VA examination is warranted at this time.  Palczewski, 21 Vet. App. 174; Snuffer, 10 Vet. App. 400.  

Medical records

VA treatment records indicate that the Veteran has a primary care physician, N. Lacayo with Wellcare.  Upon remand, the Veteran should be requested to provide any relevant records from Dr. Lacayo or authorize VA to obtain such records.

Since the claims file is being returned it should also be updated to include recent VA treatment records dating from March 12, 2012.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Following the October 2009 Statement of the Case, medical records electronically available through the Compensation and Pension Records Interchange (CAPRI) that pertain to the issue on appeal were uploaded to the Virtual VA eFolder in March 2012.  Since the case is being remanded, the agency of original jurisdiction will have an opportunity to review those records.

TDIU

On remand, notice should be provided to the Veteran concerning how to substantiate his claim for an increased rating on the basis of TDIU.  He should also be asked to complete a TDIU claim form, so relevant information concerning his education and work experience can be obtained.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action: 

1.  Inform the Veteran how to substantiate his claim for an increased rating on the basis of TDIU.

Request that he complete and return a TDIU claim form, including information concerning his work experience and educational background.

2.  Ask the Veteran to provide or identify any medical records pertaining to his claims that are not already associated with the claims folder, which may include records from N. Lacayo, with Wellcare.  Provided that the necessary authorization forms are completed, attempt to obtain any identified records.  

All efforts to obtain these records should be fully documented.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Obtain relevant medical records from the West Palm Beach VA Medical Center dating from March 12, 2012. 

4.  After steps 1 to 3 are complete, the Veteran should be accorded the appropriate examination for spine disorders.  The report of examination should include a detailed account of all manifestations of the service-connected back disability and any related neurological abnormalities present.  

* The Veteran asserts that his right leg has shortened due to his service-connected back disability.  Request that the examiner assess whether the Veteran has right leg shortening and, if so, whether it is associated with the service-connected disability, to include consideration of whether it is a progression or other manifestation of the service-connected diagnosed degenerative changes of the lumbar spine.  

* Complete range of motion studies are to be completed.  The report of examination should include a detailed account of all manifestations of a lumbar spine condition found to be present and any functional loss due to pain, weakness, fatigability, incoordination or pain on movement of a joint in accordance with DeLuca v. Brown, 8 Vet. App. 202 (1995).  To the extent possible, the additional range of motion lost due to any of the above, to include on repetition or flare-ups, should be set forth in the report.  

* The nature and severity of his service-connected right leg lumbar radiculopathy should also be assessed.  The examiner should identify the extent of any sensory and motor impairment in the right lower extremity.  The examiner should specifically indicate whether any resulting atrophy is present.  In addition, the examiner should indicate whether there is complete paralysis or incomplete paralysis.  If incomplete paralysis is present, the examiner should state an opinion concerning whether it is severe, moderately severe, moderate or mild in each lower extremity.  

* The examiner should address whether there are any additional objective neurological abnormalities, associated with the service-connected lumbar spine disability, to include any such abnormality affecting the bladder, bowel or left lower extremity.  If there is, identify the nerve involved and the severity of the neurological abnormality found.  

* The examiner should also address whether it is at least as likely as not (a probability of 50 percent or greater) that the service-connected disabilities result in the inability to obtain and follow a substantially gainful occupation, taking into account the Veteran's education and work experience but not his age and nonservice-connected disabilities.  

All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The claims folder and a copy of this remand must be made available and reviewed by the examiner in conjunction with the examination.  The examiner should provide complete rationale for all conclusions reached.

5.  Ensure that the information provided by the examiner satisfies the criteria above and, if not, return the report as insufficient.  Then, after taking any other development action that is deemed warranted, readjudicate the issues on appeal.  If the benefits sought remain denied, the Veteran and his representative should be furnished Supplemental Statement of the Case (SSOC) in accordance with 38 C.F.R. § 19.31(b)(1), which considers evidence added to Virtual VA following the issuance of the statement of the case in October 2009, and the issue of TDIU.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



